Citation Nr: 0829920	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-08 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
chronic low back syndrome.

2.  Entitlement to an increased (compensable) rating for 
hearing loss of the left ear.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel

INTRODUCTION

The veteran had active service from May 1973 to January 1977 
as well as active duty for training in August 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Jackson RO.  
In a May 2003 rating decision, the RO, inter alia, increased 
the rating for the veteran's chronic low back syndrome to 40 
percent effective December 19, 2002, the date of the claim 
for increase.  In an August 2003 rating decision, the RO, 
inter alia, denied a TDIU.  In a February 2004 rating 
decision, the RO, inter alia, denied an increased 
(compensable) rating for hearing loss of the left ear.  The 
veteran perfected an appeal for higher ratings for the above 
disabilities.

On his March 2005 VA Form 9, the veteran requested a 
videoconference Board hearing.  On July 2005 correspondence, 
the veteran indicated that he wished to withdraw his request 
for a Board hearing.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  The veteran's chronic low back syndrome manifests in pain 
with limitation of motion of the lumbar spine; however, there 
is no evidence of ankylosis of the thoracolumbar spine.

3.  An October 2005 VA audiological evaluation revealed no 
worse than level I hearing in the left ear.

4.  Service connection is in effect for low back syndrome, 40 
percent disabling, tinnitus, 10 percent disabling, and left 
ear hearing loss, noncompensable. The combined evaluation is 
50 percent. 

5.  Competent medical evidence does not indicate that the 
veteran's service-connected disabilities alone preclude him 
from engaging in substantially gainful employment 
commensurate with his education and work experience.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
chronic low back syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5295 (2002).  

2.  The criteria for a compensable rating for hearing loss of 
the left ear have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.85, Diagnostic Code 6100, 4.86 (2007).

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 3.340, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, the Board is aware of the recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the United States Court of Appeals for Veterans 
Claims (Court) found that, at a minimum, adequate VCAA notice 
requires that VA notify the claimant that, to substantiate an 
increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes; and (4) the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation.  Id. at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, February 2003 and October 2003 letters 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for increased 
ratings, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
would be obtained by VA.  The January 2005 SOC (and, later, 
the March 2006 supplemental SOC (SSOC)) set forth the 
criteria for higher ratings for chronic low back syndrome and 
hearing loss of the left ear (which suffices for 
Dingess/Hartman).  A March 2006 letter also informed the 
veteran how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  This letter also indicated that VA would 
assign a disability rating determined by applying relevant 
diagnostic codes and considering the impact of the disability 
and its symptoms on employment, and the letter also provided 
examples of the types of medical and lay evidence that the 
veteran could submit (or ask VA to obtain) that could affect 
how VA assigned a disability rating.

After issuance of each letter, and opportunity for the 
veteran to respond, the March 2006 SSOC reflects 
readjudication of the claims.  Hence, while some notice was 
provided to the veteran after the initial adjudication of the 
claims, the veteran is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).  Moreover, because the veteran provided no 
additional information or evidence after the issuance of the 
March 2006 SSOC and letter pursuant to Dingess/Hartman, 
subsequent readjudication of the claims was unnecessary.  

The Board also points out that the veteran's written 
statements-to include February 2003 correspondence in which 
he indicated the limitations posed by his back disability on 
his activities of daily living as welling as playing with his 
children and November 2003 correspondence in which he stated 
that he cannot help his child with homework because he cannot 
hear him-demonstrate an awareness of what was needed to 
support his claims for increased ratings.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any 
omission in this regard was "cured by actual knowledge on 
the part of the claimant."  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of post-
service private medical records, as well VA outpatient 
treatment records, and reports of VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the veteran and by his 
representative, on his behalf.

The Board notes that in July 2004 correspondence the veteran 
requested that VA obtain his service medical records for the 
year 1978 from Fort McClellan Army Hospital.  The Board 
observes, however, that records from that time would not be 
relevant to the current evaluation of his service-connected 
disabilities.  Therefore, a remand to obtain any such 
existing records would impose unnecessary additional burdens 
on adjudication resources, with no benefit flowing to the 
veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the matters herein decided.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the veteran or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters herein 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which provides for 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Chronic Low Back Syndrome

Initially, the Board notes that the Rating Schedule has been 
revised effective from September 26, 2003, for evaluating all 
disabilities of the spine.  68 Fed. Reg. 51,454-58 (Aug. 27, 
2003).  Disabilities and injuries of the spine are now 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243.

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-00.

The veteran's chronic low back syndrome has been rated as 40 
percent disabling under Diagnostic Code 5295-5292 prior to 
September 26, 2003, and under Diagnostic Code 5237 
thereafter.  This rating represents the maximum evaluation 
under Diagnostic Codes 5292 and 5295 for limitation of motion 
and lumbosacral strain under the old criteria.  A higher 
rating under the revised criteria requires evidence of 
ankylosis.  In this regard, under both the former and revised 
criteria, unfavorable ankylosis of the lumbar or 
thoracolumbar spine warrants a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5289 (prior to September 26, 
2003) and Diagnostic Code 5237 (2007).

In this case, although the veteran's chronic low back 
syndrome manifests in pain with limitation of motion of the 
lumbar spine, there is no evidence of ankylosis of the 
thoracolumbar spine.  Of note, a March 2003 VA examination 
found range of motion of 30 degrees of forward flexion with 
extension only to neutral and minimal lateral flexion 
bilaterally, with complaints of pain on motion.  In addition, 
a September 2004 VA examination noted 40 degrees of forward 
flexion, 20 degrees of extension, 10 degrees of lateral 
flexion bilaterally, and 20 degrees of lateral rotation 
bilaterally.  Lastly, a November 2005 VA examination found 50 
degrees of forward flexion, 20 degrees of extension, 10 
degrees of lateral flexion bilaterally, and 20 degrees of 
lateral rotation bilaterally, with increased pain on motion.  
Thus, even considering the veteran's complaints of pain, the 
record fails to show that his disability is comparable to 
unfavorable ankylosis of the thoracolumbar spine, and a 
rating in excess of 40 percent is not warranted under former 
or revised criteria.

Additionally, the Board finds that a higher rating is not 
warranted under any version of Diagnostic Code 5293/5243 for 
intervertebral disc syndrome.  Although the veteran has 
complained of low back pain radiating down his legs, the 
record fails to show that he has neurological symptoms 
reflective of intervertebral disc syndrome, and he has not 
been diagnosed with such disorder.  Of note, the March 2003 
VA examination noted no focal strength deficits, and reflexes 
and sensation were intact in the lower extremities.  Slight 
elevation on straight leg raise test produced back and leg 
pain, but on sitting straight leg raise both legs could be 
elevated to 90 degrees with back and knee pain.  In addition, 
the September 2004 VA examination found no focal strength 
deficits of the foot and ankle flexors and extensors of 
either lower extremity, and reflexes and sensation were 
intact in both lower extremities.  Although straight leg 
raise produced low back pain, no radicular pain was noted.  
Lastly, the November 2005 VA examination found brisk reflexes 
at the knees, 2+ ankle jerks, and no focal strength deficits 
in the lower extremities.  Although straight leg raise 
produced back and leg pain and there was a patchy decrease of 
sensation in the lower extremities, there was no definite 
dermatomal distribution.

Thus, given the relatively normal neurological findings and 
lack of a definite dermatomal distribution on sensory 
examination to indicate radicular symptoms reflective of 
intervertebral disc syndrome, the Board finds that the 
regulations for evaluating intervertebral disc syndrome are 
not applicable.  38 C.F.R. § 4.71a (effective prior to and 
subsequent to September 26, 2003).  Similarly, in the absence 
of evidence of objective neurological disability due to his 
lower back disorder, there is no basis for the assignment of 
a separate neurological rating.  38 C.F.R. § 4.124a.

In summary, the veteran is currently receiving the maximum 
evaluation assignable for lumbosacral strain or limitation of 
motion, and there is no evidence of unfavorable ankylosis.  
Thus, the Board finds that the record presents no basis for 
staged rating of the disability, pursuant to Hart, and the 
claim for an increased rating for chronic low back syndrome 
must be denied

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  There is nothing in the record to distinguish her 
case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Thus, based on the record and the objective 
findings noted on examination, the Board finds that the 
currently assigned 40 percent schedular rating has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected chronic low back syndrome.  
See 38 C.F.R. § 4.1.  Therefore, the Board finds that the 
criteria for submission for consideration of an extra-
schedular rating are not met.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


Hearing Loss of the Left Ear

Under the applicable criteria, ratings for hearing loss are 
determined in accordance with the findings obtained on 
audiometric evaluation.  Ratings for hearing impairment range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000; 2,000; 3,000; and 
4,000 cycles per second.  To evaluate the degree of 
disability from hearing impairment, the rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2007).

Hearing tests are to be conducted without hearing aids, and 
the results of above-described testing are charted on Table 
VI and Table VII.  See 38 C.F.R. § 4.85 (2007).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).  
Under 38 C.F.R. § 3.383 (2007), the veteran will be provided 
compensation as though both ears are service connected if the 
nonservice-connected ear hearing disability was not caused by 
the veteran's own willful misconduct and the veteran's 
hearing disability in the service-connected ear is 
compensable to a degree of 10 percent or more.

Exceptional patterns of hearing impairment are addressed in 
38 C.F.R. § 4.86 (2007):

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  38 C.F.R. § 4.86(b).

In November 2003, the veteran underwent VA-authorized 
audiological evaluation.  The report of the evaluation, 
however, reflects that the results were invalid.  Thus, those 
results will not be used.  Incidentally, the Board notes that 
these results show better hearing than the results of the 
subsequent evaluation below.

On VA-authorized audiological evaluation in October 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
25
25
50
55

Speech audiometry revealed speech recognition ability of 98 
percent in each ear.

Applying the criteria for evaluating hearing loss to the 
findings of the October 2005 VA audiometric evaluation 
results in designation of no more than level I hearing in the 
left ear based on application of the reported findings to 
Tables VI and VII.  These findings warrant only a 0 percent 
(noncompensable) rating under 38 C.F.R. § 4.85, Diagnostic 
Code 6100.  The Board notes that the record does not reflect 
pure tone thresholds meeting the definition of an exceptional 
pattern of hearing impairment for either ear under 38 C.F.R. 
§ 4.86.  

The Board notes that the veteran's service-connected left ear 
is not compensable to a degree of 10 percent or more; 
therefore, the provisions of 38 C.F.R. § 3.383 are not 
applicable.  

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his hearing loss of the 
left ear.  However, it must be emphasized that the assignment 
of disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiological evaluation of record.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In other words, the 
Board is bound by law to apply VA's rating schedule based on 
the veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.

For all the foregoing reasons, the Board finds that the 
record presents no basis for staged rating of the disability, 
pursuant to Hart, and the claim for an increased compensable 
rating for hearing loss of the left ear must be denied.  In 
reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
given the method of deriving ratings for hearing loss, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  See 38 C.F.R. § 3.340 
(2007).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  Before a total rating 
based upon individual unemployability may be granted, there 
must also be a determination that the veteran's service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2007).


It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.    See 38 C.F.R. § 4.16(a) (2007). 

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed.  See 38 C.F.R. § 4.16(b) (2007).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2007).  Factors to be considered are the veteran's 
education, employment history, and vocational attainment.  
See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration of cases in which veterans who are unemployable 
due to service-connected disabilities do not meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

In this case, service connection is in effect for low back 
syndrome, 40 percent disabling, tinnitus, 10 percent 
disabling, and left ear hearing loss, noncompensable. The 
combined evaluation is 50 percent. At 50 percent, the 
veteran's combined disability rating does not meet the 
schedular criteria for consideration of a TDIU rating under 
38 C.F.R. § 4.16(a) (2007).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a), total disability ratings for compensation may 
nevertheless be assigned when it is found that the service-
connected disabilities are sufficient to produce 
unemployability.  These cases should be referred for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b) (2007). The 
veteran has work experience as a laborer and attained a GED. 
Although he  has been determined to be disabled for Social 
Security purposes, pertinent medical records show that his 
inability to pursue employment has been due to severe 
spondylosis of the cervical spine, not service-connected 
disabilities. It has not been stated by any medical authority 
that the veteran's service-connected disabilities preclude 
employment.  Inasmuch as it has not been found that the 
service-connected disabilities are sufficient to produce 
unemployability, referral for extra-schedular consideration 
is not required.

Based on the evidence discussed above, the record does not 
demonstrate the veteran's service-connected disabilities 
alone actually preclude him from engaging in substantially 
gainful employment, and that he is totally disabled due to 
his service-connected disabilities.  The Board recognizes 
that the veteran's service-connected low back and other 
disabilities affect his ability to secure or follow a 
substantially gainful occupation.  In recognition of the 
severity of his service-connected disabilities, the veteran 
is currently rated as a combined 50 percent disabled.  
However, in this case, there is no reason for the Board to 
conclude that the veteran's service-connected disabilities 
alone produce unemployability or are so unusual or 
exceptional as to warrant referral of the case for extra-
schedular consideration.  See 38 C.F.R. §§ 3.321, 4.16(b) 
(2007).













ORDER

A rating in excess of 40 percent for chronic low back 
syndrome is denied.

An increased (compensable) rating for hearing loss of the 
left ear is denied.

Entitlement to a TDIU due to service-connected disabilities 
is denied.




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


